Per Curiam:

A. J. Holmquist sought to enjoin the officials of the city of Salina from making certain improvements and imposing the cost upon the property affected. A demurrer to his original petition was properly sustained because the action was brought before th§ cost was apportioned or any amount was laid against the plaintiff’s property. (Mason v. Independence, 61 Kan. 188, 59 Pac. 272; Kansas City v. Smiley, 62 id. 718, 64 Pac. 613.) Afterward, during the pendency of the action, the amount due against his property was ascertained, and more than thirty days later plaintiff filed a supplemental petition setting out this fact. The commencement of tbe cause of action stated in the supplemental petition dates from the filing of that pleading and not from the filing of the original petition (A. T. c& S. F. Rld. Co. v. Schroeder, 56 Kan. 731, 44 Pac. 1093), and this action was therefore brought too late. (Glen. Stat. 1901, §1016; Wahlgren v. Kansas City, 42 Kan. 243, 21 Pac. 1068.)
The judgment, is affirmed.